Case 4:21-cv-00135-TWP-DML Document 25 Filed 09/07/21 Page 1 of 10 PageID #: 412




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

  CLARKSVILLE MINISTRIES, LLC,                   )
                                                 )
                              Plaintiff,         )
                                                 )
                           v.                    )           Case No. 4:21-cv-00135-TWP-DML
                                                 )
  TOWN OF CLARKSVILLE, INDIANA,                  )
  TOWN OF CLARKSVILLE BUILDING                   )
  COMMISSION, and                                )
  RICK BARR in his Official Capacity as the Town )
  of Clarksville's Building Commissioner,        )
                                                 )
                              Defendants.        )

                      ENTRY ON PLAINTIFF'S EMERGENCY MOTION
                        FOR TEMPORARY RESTRAINING ORDER

         This matter is before the Court on an Emergency Motion for Temporary Restraining Order

  ("TRO") by Plaintiff Clarksville Ministries, LLC ("CM") (Filing No. 4). Despite its name, CM

  seeks to operate "an adult-oriented business that offers, to the consenting adult public, various

  retail items including sexually themed, but non-obscene, books, magazines, videos, and other

  products, all for off-site consumption, as well as on-site viewing of adult-themed but non-obscene

  motion pictures" in Clarksville, Indiana (Filing No. 5 at 9). Although it applied to receive a license

  to open this establishment on August 13, 2021, CM has yet to receive permission to commence

  business from Defendants Town of Clarksville, Indiana, Town of Clarksville Building

  Department, and Rick Barr, in his Official Capacity as the Town of Clarksville’s Building

  Commissioner (collectively, the "Town"). Id. at 12. As a result, CM requests that the Court

  provide immediate relief. The parties submitted briefing and appeared virtually for oral argument

  on September 3, 2021. For the reasons discussed below, the Court grants CM's Motion.
Case 4:21-cv-00135-TWP-DML Document 25 Filed 09/07/21 Page 2 of 10 PageID #: 413




                                        I.     DISCUSSION

         CM maintains that the Town's response to CM's license application flouts Town of

  Clarksville Zoning Ordinance ("CZO") Subsection 60-80(A), which provides that

         Upon the filing of a completed application for an Adult Business license ["ABL"]
         or an Adult Business employee license ["ABEL"], the Enforcement Officer shall
         issue a temporary license to the applicant, which temporary license shall expire
         upon the final decision of the Enforcement Officer to deny or grant the license.
         Within twenty (20) days after the receipt of a completed application, the
         Enforcement Officer shall either issue a license, or issue a written notice of intent
         to deny a license to the applicant.

  (Filing No. 1-3 at 7 (emphases added)). In turn, Subsection (B) provides, in relevant part, that

         The application shall be accompanied by a diagram of the premises, showing a plan
         thereof, specifying the location of one or more manager's stations and the location
         of all overhead lighting fixtures, and designating any portion of the premises in
         which patrons will not be permitted. . . . Internal dimensions of all areas of the
         interior of the premises shall be noted. . . .

  Id. (emphases added). Accordingly, CM requests that the Court immediately order the Town to

  issue it a temporary ABL and issue employee Timothy Miller ("Miller") a temporary ABEL (Filing

  No. 4 at 1; see also Filing No. 1-3 at 4 (CZO § 60-50(C)(1)) ("One licensed employee shall be on

  duty and situated in each manager's station at all times that any patron is present inside the

  premises.")). The TRO request is especially timely to CM as the Town is in the process of

  amending pertinent ordinances in such a way that would exclude CM's location from operating as

  an adult business (see Filing No. 5 at 26 ("[T]he Town now seeks to amend its zoning ordinances

  to permanently prevent [CM]'s operation before it can even begin.").

         The Town responds that CM has yet to submit a "complete" application: (1) CM has not

  provided the dimensions of two areas colored in green on a floorplan it provided to the Town,

  comprising approximately 40 individual "peep show" rooms that are enclosed with doors, and (2)

  CM's diagram did not specify the location of all overhead lighting fixtures in these areas, (Filing

  No. 19 at 8). Moreover, Miller's ABEL application is incomplete because it is missing (1) a copy


                                                   2
Case 4:21-cv-00135-TWP-DML Document 25 Filed 09/07/21 Page 3 of 10 PageID #: 414




  of Miller's driver's license and, (2) his photograph, (Filing No. 23-1 at 1). CM's requests, then, are

  fatally flawed in three significant respects: (1) CM has no standing to bring this suit, (2) the dispute

  is not ripe, and (3) none of the proffered grounds justify a TRO (Filing No. 19 at 12–17). The

  Court will initially respond to the two, threshold justiciability matters before turning to the

  substantive TRO argument.

  A.      Standing

          First, standing under Article III demands that "(1) the party must have personally suffered

  an actual or threatened injury caused by the defendant’s illegal conduct; (2) the injury must be

  fairly traceable to the challenged conduct; and (3) the injury must be one that is likely to be

  redressed by a favorable decision." United Transp. v. Surface Transp. Board, 183 F.3d 606, 611

  n.2 (7th Cir. 1999). The Town argues that, because CM does not at this point own the business or

  assets (it has not executed a pertinent purchase agreement) and does not yet hold a lease to the

  relevant building (it has not unconditionally executed the lease agreement), it cannot currently

  conduct its adult business (see Filing No. 19 at 6–9).

          At the hearing, and in supporting evidence, though, CM has indicated that, in addition to

  expending time and money in the project, see Vill. of Arlington Heights v. Metro. Hous. Dev.

  Corp., 429 U.S. 252, 262 (1977) (finding standing when "it is inaccurate to say that MHDC suffers

  no economic injury from a refusal to rezone, despite the contingency provisions in its contract.

  MHDC has expended thousands of dollars on the plans for Lincoln Green and on the studies

  submitted to the Village in support of the petition for rezoning. Unless rezoning is granted, many

  of these plans and studies will be worthless even if MHDC finds another site at an equally attractive

  price."), it could commence business within twenty-four hours of receipt of the temporary ABL

  and ABEL, which have applications that are untethered to any responsive deadlines, see Zebulon

  Enterprises, Inc. v. DuPage Cty., Illinois, 438 F. Supp. 3d 881, 890–91 (N.D. Ill. 2020) ("Zebulon


                                                     3
Case 4:21-cv-00135-TWP-DML Document 25 Filed 09/07/21 Page 4 of 10 PageID #: 415




  alleges facts sufficient to confer standing. It alleges that the Ordinance does not require the

  DuPage County Sheriff to provide sex trafficking training within any definite period of time and

  that such training is required for both it and its employees to obtain the licenses respectively needed

  to conduct business and work. It follows that the sheriff could delay Zebulon's licensure by

  withholding training.") (emphases added).

         And though the Town contends that "CM has no expectation of receiving any relief from

  a favorable decision" since it has not filed a "completed application", (Filing No. 19 at 8–9), the

  Court finds that a favorable decision would provide CM immediate and significant relief—

  permitting all agreements to be executed and the business to open—especially considering the

  Town's prior dilatory response regarding application deficiencies (see Filing No. 19-4 at 2

  (indicating that CM, despite numerous earlier inquiries, was first informed of deficiencies in its

  August 13, 2021 ABL application on August 31, 2021)), the ease and speed in which CM can

  correct its supporting materials, cf. Chulchian v. City of Indianapolis, 633 F.2d 27, 34 (7th Cir.

  1980) ("We cannot order the City to issue a license because the administrative process is not

  complete."), and the seemingly assured (and imminent) passage of a new ordinance, cf. A&P

  Enterprises, LLC v. City of Gulfport, No. 1:10-cv-00473-LG-RHW (S.D. Miss. Jan. 26, 2011)

  (dismissing case for lack of standing when, among other things, plaintiff "may have been able to

  submit a corrected application before the ordinance was enacted, but this is an entirely speculative

  assertion," and "even if this Court were to require the City to process the application, the City

  would be entitled to deny the application" because it was incomplete).

         Finally, despite arguing that "CM does not have standing to assert the rights of" an

  employee seeking an ABEL (i.e., Miller), CM can only operate with a licensed employee on duty

  (Filing No. 1-3 at 4 ("One licensed employee shall be on duty and situated in each manager's




                                                    4
Case 4:21-cv-00135-TWP-DML Document 25 Filed 09/07/21 Page 5 of 10 PageID #: 416




  station at all times that any patron is present inside the premises."), which imbues CM with

  standing to assert a claim on that employee's behalf, see Zebulon Enterprises, Inc., 438 F. Supp.

  3d at 890–91 ("Zebulon alleges facts sufficient to confer standing. It alleges that the Ordinance

  does not require the DuPage County Sheriff to provide sex trafficking training within any definite

  period of time and that such training is required for both it and its employees . . .") (emphasis

  added).

  B.        Ripeness

            Second, "a claim is ripe when the government entity charged with implementing the

  regulations has reached a final decision regarding the application of the regulations to the property

  at issue." Marusic Liquors, Inc. v. Daley, 55 F.3d 258, 261 (7th Cir. 1995) (quotations omitted).

  "[W]hether a party can seek pre-enforcement review of a statute or regulation . . . appears to turn

  on two criteria: (1) the hardship to the plaintiff of denying pre-enforcement review and (2) the

  fitness of the issues for judicial review." Smith v. Wisconsin Dep't of Agric., Trade & Consumer

  Prot., 23 F.3d 1134, 1141 (7th Cir. 1994). The Town contends that this matter is not yet ripe

  because CM and Miller have yet to provide "complete" applications.

            But these deficiencies are easily remedied, as the Town has essentially conceded. Indeed,

  the Town at the hearing indicated that it would be compelled to issue both the ABL and ABEL

  upon submission of these simple corrections (see, e.g., Filing No. 19 at 10 ("[A]s of this date, the

  Town has not received a completed application for an adult business license from CM. The [Town]

  has not issued any decision besides informing CM that its application is not complete. The Town

  has not denied CM a temporary license—it has simply not issued a temporary license to CM on its

  incomplete application. The claim is unripe because there is no final decision of the government

  entity.") (emphasis in original)). In short, the Court finds that "(1) the hardship to [CM] of denying

  pre-enforcement review" is significant because CM is left in operational limbo while the Town


                                                    5
Case 4:21-cv-00135-TWP-DML Document 25 Filed 09/07/21 Page 6 of 10 PageID #: 417




  unilaterally considers the completeness of the applications and that "(2) the fitness of the issues

  for judicial review" is well-founded when the Town has provided CM and the Court with the

  precise application deficiencies requiring correction. See Smith, 23 F.3d at 1141.

  C.       TRO

           The standards that apply to preliminary injunction orders also apply to temporary

  restraining orders. Loveless v. Chi. Bd. of Election Comm’rs, 2004 U.S. Dist. LEXIS 18832, at *6

  (N.D. Ill. Sep. 8, 2004). To obtain a temporary restraining order, the moving party has the burden

  of showing that “it is likely to succeed on the merits, that it is likely to suffer irreparable harm in

  the absence of preliminary relief, that the balance of equities tips in its favor, and that issuing an

  injunction is in the public interest.” Grace Schs. v. Burwell, 801 F.3d 788, 795 (7th Cir. 2015).

  The greater the likelihood of success, the less harm the moving party needs to show to obtain an

  injunction, and vice versa. Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the United States

  of America, Inc., 549 F.3d 1079, 1086 (7th Cir. 2008). A temporary restraining order “‘is an

  extraordinary and drastic remedy, one that should not be granted unless the movant, by a clear

  showing, carries the burden of persuasion.’” Goodman v. Ill. Dep’t of Fin. & Prof’l Regulation,

  430 F.3d 432, 437 (7th Cir. 2005) (quoting Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)); see

  also Roland Mach. Co. v. Dresser Indus., Inc., 749 F.2d 380, 389 (7th Cir. 1984) (granting

  preliminary injunctive relief is “an exercise of a very far-reaching power, never to be indulged in

  except in a case clearly demanding it”).

           Having resolved the preliminary justiciability issues, the party seeking a TRO—here,

  CM— must demonstrate that "(1) without this relief, it will suffer 'irreparable harm'; (2) 'traditional

  legal remedies would be inadequate';[1] and (3) it has some likelihood of prevailing on the merits


  1
    No one seems to contest, and the Court finds, that legal remedies are inadequate at this juncture in this action (see,
  e.g., Filing No. 5 at 34).


                                                             6
Case 4:21-cv-00135-TWP-DML Document 25 Filed 09/07/21 Page 7 of 10 PageID #: 418




  of its claims." Speech First, Inc. v. Killeen, 968 F.3d 628, 637 (7th Cir. 2020) (quoting Courthouse

  News Serv. v. Brown, 908 F.3d 1063, 1068 (7th Cir. 2018)).

             The Town takes the third prong first, arguing that "[n]one of the grounds asserted justifies

  extraordinary relief." (Filing No. 19 at 12.) Finding that the procedural due process claim under

  the Fourteenth Amendment suffices to resolve this prong, the Court will limit its analysis to this

  contention. 2 "A procedural due process claim involves a two-step analysis: 'First, we determine

  whether the defendants deprived the plaintiff of a protected liberty or property interest, and if so,

  then we assess what process was due.'" Abcarian v. McDonald, 617 F.3d 931, 941 (7th Cir. 2010)

  (quoting Brokaw v. Mercer Cty., 235 F.3d 1000, 1020 (7th Cir. 2000)). The Town focuses on the

  first prong, 3 maintaining that "CM’s due process claim has no foundation because CM has not

  filed a completed application for an adult business license. The filing of a completed application

  is the necessary predicate to any claim for a temporary license." (Filing No. 19 at 13.)

             But, as described above, completed applications for both an ABL and an ABEL are now

  easily attainable (and seemingly forthcoming) with the guidance provided from the Town, which

  the Town ostensibly concedes the completion of which would lead to a likelihood of success on

  the merits, at least as it pertains to the issuance of a temporary ABL. Cf. id. at 14 ("Because neither

  CM nor Miller has filed a completed license application, the due process claims do not have a

  likelihood of success on the merits and cannot justify any temporary emergency relief."); see also

  Kraushaar v. Flanigan, 45 F.3d 1040, 1048 (7th Cir. 1995) ("[C]ourts will find a liberty interest

  only if the state's statute or regulation uses language of an unmistakably mandatory character,




  2
      CM also brings First Amendment claims (see Filing No. 1 at 17–22).
  3
    As for the second prong, CM maintains that it "finds itself in the unique process-less twilight zone." (Filing No. 5 at
  20.) Absent rejoinder from the Town, the Court, for reasons similar to those explained in the above "standing" section,
  tends to agree. See, e.g., Zebulon Enterprises, Inc., 438 F. Supp. 3d at 890–91.


                                                             7
Case 4:21-cv-00135-TWP-DML Document 25 Filed 09/07/21 Page 8 of 10 PageID #: 419




  requiring that certain procedures shall, will or must be employed, and contains substantive

  standards or criteria for decisionmaking as opposed to vague standards that leave the

  decisionmaker with unfettered discretion.") (quotations omitted).

         Relatedly, the Town contends that CM will not suffer an irreparable injury because it "has

  not carried its burden of showing a likelihood of success on its constitutional claims." (Filing No.

  19 at 16.) But, as described above, CM is prepared to commence business within twenty-four

  hours of receipt of the requisite temporary licenses. And, absent haste, the new ordinance would

  ostensibly exclude operation at this location altogether (see Filing No. 5 at 26).

         The Court, having determined that CM has made its initial three-part showing, now

         must weigh the harm the denial of the preliminary injunction would cause the
         plaintiff against the harm to the defendant if the court were to grant it. If the
         plaintiff is likely to win on the merits, the balance of harms need not weigh as
         heavily in his favor. This balancing process also considers the public interest, or
         the effects the preliminary injunction—and its denial—would have on nonparties.

  Speech First, Inc., 968 F.3d at 637. The Town contends that a TRO would harm the Town's goal

  of ensuring compliance with applications for ABLs, and the public would be harmed because of

  the negative effect of flouting rules designed to reduce harmful secondary effects from adult

  businesses. (Filing No. 19 at 16–17.) However, the simple augmentation of the supporting

  materials so as to complete the application will render these arguments insignificant. All told, the

  Court finds that the requisite factors and balancing test demand issuance of a TRO. See Speech

  First, Inc., 968 F.3d at 637.

                                     II.       CONCLUSION

         The Court, having considered the evidence, briefing, and arguments made at the hearing,

  finds, and the Town concedes, that upon CM and Miller completing their applications—which

  require a few easily completed tasks—the Town would be obliged to issue the temporary ABL and




                                                   8
Case 4:21-cv-00135-TWP-DML Document 25 Filed 09/07/21 Page 9 of 10 PageID #: 420




  ABEL. As such, the Court GRANTS CM's Motion, (Filing No. 4), and ORDERS that the Town

  shall issue:

           1.       CM a temporary ABL immediately upon submission of an updated diagram
                    showing (1) the internal dimensions of the rooms contained in the green
                    blocks at issue and (2) all overhead lighting fixtures; and

           2.       Miller a temporary ABEL immediately upon submission of (1) a copy of
                    his driver's license and (2) his photograph.

  This TRO shall remain in effect for fourteen (14) days after the date of issuance, or until any

  earlier additional order of the Court, or until a later date if Defendants consent to a longer

  extension 4. Considering the evolving nature of the applicable zoning and licensing schemes, the

  Court constrains its decision to CM's request for the Court to order the Town to issue temporary

  licenses. See id. at 1 (requesting that the Court also "enjoin[ ] Defendants from applying the

  licensing requirements of CZO, § 60-80 against Plaintiff or its employees"). Any argument

  pertaining to the applicability of the ordinances as they relate to non-temporary licensing

  (including so-called "grandfathering" of ordinances) may be addressed, if necessary, at a later time.

           SO ORDERED.

  Date: 9/7/2021




  4
    The Federal Rules of Civil Procedure do not permit a temporary restraining order to exceed 14 days without good
  cause, and even then, it may not exceed 28 days. Fed. R. Civ. P. 65(b)(2); see also Chi. United Indus., Ltd. v. City of
  Chi., 445 F.3d 940, 946 (7th Cir. 2006). Although the Court could find no precedent directly on point concerning the
  14-day limit on TROs that have had formal notice to the defendant and a hearing, the Seventh Circuit has held that
  "the language of Rule 65(b)(2) and the great weight of authority support the view that 28 days is the outer limit for a
  TRO without the consent of the enjoined party, regardless of whether the TRO was issued with or without notice." H-
  D Michigan, LLC v. Hellenic Duty Free Shops S.A., 694 F.3d 827, 844 (7th Cir. 2012) (emphasis added).



                                                            9
Case 4:21-cv-00135-TWP-DML Document 25 Filed 09/07/21 Page 10 of 10 PageID #: 421




  DISTRIBUTION:

  Grace B. Atwater
  KAMMEN & MOUDY
  grace@kammenlaw.com

  Matthew J. Hoffer
  SHAFER & ASSOCIATES, P.C.
  matt@bradshaferlaw.com

  Joshua S. Moudy
  KAMMEN & MOUDY
  josh@kammenlaw.com

  Scott D. Bergthold
  LAW OFFICE OF SCOTT D. BERGTHOLD PLLC
  sbergthold@sdblawfirm.com

  Charles Gregory Fifer
  APPLEGATE FIFER PULLIAM LLC
  gfifer@afpfirm.com




                                       10
